DETAILED ACTION
In response to communication filed on 5/25/2022.
Claims 43-75 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Guerra (Reg. 64,294) on 6/8/2022.
The application has been amended as follows: 

65. (Currently Amended) A method for wireless communication by a first wireless local area network (WLAN) device, comprising: 
transmitting a capability message to a second WLAN device indicating a receiver processing capability associated with a hybrid automatic repeat request (HARQ) retransmission protocol of the WLAN, wherein the receiver processing capability is based on an expected timing for HARQ feedback in the WLAN subject to a HARQ processing rate of the first WLAN device; 
receiving a first HARQ initial transmission from the second WLAN device, the first HARQ initial transmission including a first plurality of codewords; 
transmitting a first feedback message including HARQ feedback to the second WLAN device in response to the first HARQ initial transmission, the first feedback message indicating one or more codewords of the first plurality of codewords that the first WLAN device is unable to decode; and 
receiving a first HARQ retransmission that includes retransmitted information corresponding to the one or more codewords indicated in the first feedback message.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: the use of a capability message from a first WLAN device to a second WLAN device indicating a receiver processing capability associated with a hybrid automatic repeat request (HARQ) retransmission protocol of the WLAN, the receiver processing capability is based upon an expected timing for HARQ feedback in the WLAN subject to a HARQ processing rate of the first WLAN device, as specified in independent claims 43,58,65, and 69. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tian et al. (US Pub. 2020/0052832) discloses communicating a HARQ protocol capability indicator to a WLAN device to inform another WLAN device that it is capable of communicating a HARQ transmission [paragraph 0028].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        

/WALLI Z BUTT/Examiner, Art Unit 2412